                              Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 1 of 29

 Fill in this information to identify the case:

 Debtor name            Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)               20-32167
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $           636,093.55

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $           636,093.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $           462,476.57

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      10,071,417.81


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        10,533,894.38




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 2 of 29

 Fill in this information to identify the case:

 Debtor name          Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-32167
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     JP Morgan Chase                                        Money Market                     0553                                    $10,243.76



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $10,243.76
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes Fill in the information below.

 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Retainer with Gungoll, Jackson, Box & Devoll, P.C.                                                                              $22,722.50



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                                     $22,722.50
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 3 of 29

 Debtor         Eco-Stim Energy Solutions, Inc.                                                    Case number (If known) 20-32167
                Name

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable

           11b. Over 90 days old:
           Intercompany
           receivable from
           EcoStim, Inc.*                                    8,747,694.00        -                     8,747,694.00 =....                              $0.00
                                              face amount                            doubtful or uncollectible accounts


           11b. Over 90 days old:
           Intercompany
           receivable from
           Eco-Stim Energy
           Solutions Argentina*                              6,809,099.00        -                     6,309,099.00 =....                     $500,000.00
                                              face amount                            doubtful or uncollectible accounts


           11b. Over 90 days old:
           Intercompany Note
           Interest Receiveable
           from Viking Rock AS*                                           0.00   -                               0.00 =....                            $0.00
                                              face amount                            doubtful or uncollectible accounts


           11b. Over 90 days old:
           Intercompany Note
           Interest Receivable from
           Viking Rock AS*
                                                             1,527,784.00        -                     1,527,784.00 =....                              $0.00
                                              face amount                            doubtful or uncollectible accounts


           11b. Over 90 days old:
           State of Texas Sales
           Tax Refund                                                43,907.97   -                        13,172.68 =....                      $30,735.29
                                              face amount                            doubtful or uncollectible accounts


           11b. Over 90 days old:
           Refund from Insurance
           Policy                                                    68,512.00   -                               0.00 =....                    $68,512.00
                                              face amount                            doubtful or uncollectible accounts

 Note:* indicates the account receivable is due to an intercompany receivable. Given the current financial situation of not only the Debtor, but
 the affiliated companies, recovering any amount would be limited, and therefore estimating a reasonable recovery from these accounts is
 difficult. While Debtor estimates currently a recovery of $500,000.00, any actual recovery may be less.


 12.       Total of Part 3.                                                                                                               $599,247.29
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used    Current value of
                                                                                                            for current value        debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 4 of 29

 Debtor         Eco-Stim Energy Solutions, Inc.                                               Case number (If known) 20-32167
                Name

 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture
           Name of entity:                                               % of ownership


           15.1.      Eco-Stim Energy Solutions Argentina                           76.91         %                                         Unknown




           15.2.     EcoStim Inc.                                                   100           %                                         Unknown




           15.3.     Cherokee Rock, Inc.                                            100           %                                         Unknown




           15.4.     Viking Rock Holding, AS                                        100           %                                               $0.00



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
           Describe:


 17.       Total of Part 4.                                                                                                                  $0.00
           Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of       Valuation method used     Current value of
                                                                              debtor's interest       for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Desk                                                                             $0.00                                             $200.00


           Compact Refrigerator                                                             $0.00                                               $10.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Dell PowerEdge R320 Server                                                       $0.00                                             $475.00
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 5 of 29

 Debtor         Eco-Stim Energy Solutions, Inc.                                               Case number (If known) 20-32167
                Name




           Synology DS1512 NAS Server                                                       $0.00                                      $550.00


           2017 Apple Macbook                                                               $0.00                                      $250.00


           Two Lenovo Thinkpad T450 Laptops at $175
           each                                                                             $0.00                                      $350.00


           Two Lenovo Thinkpad E570 Laptops at $275
           each                                                                             $0.00                                      $550.00


           Lenove ThinkCetnre M715q Desktop                                                 $0.00                                      $225.00


           HP Color Laser Printer                                                           $0.00                                        $50.00


           HP Color Laser Jet Printer                                                       $0.00                                      $100.00


           Thirteen Computer Monitors                                                       $0.00                                      $390.00


           GrandStream UCM6204 PBX VOIP Server                                              $0.00                                      $110.00


           GrandStream GXP2170 Phone                                                        $0.00                                        $95.00


           Five GrandSTream GXP2140 Phone                                                   $0.00                                      $375.00


           miscelaneous Office Supplies                                                     $0.00                                        $50.00


           Safe                                                                             $0.00                                      $100.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                         $3,880.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 6 of 29

 Debtor         Eco-Stim Energy Solutions, Inc.                                               Case number (If known) 20-32167
                Name



 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                           Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 7 of 29

 Debtor          Eco-Stim Energy Solutions, Inc.                                                                     Case number (If known) 20-32167
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $10,243.76

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $22,722.50

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $599,247.29

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $3,880.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $636,093.55           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $636,093.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 8 of 29

 Fill in this information to identify the case:

 Debtor name         Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-32167
                                                                                                                            Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                         Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 9 of 29

 Fill in this information to identify the case:

 Debtor name         Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)          20-32167
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $38,078.34         $13,650.00
           Alexander Nickolatos                                      Check all that apply.
           1773 Westborough Dr.                                       Contingent
           Suite 110                                                  Unliquidated
           Katy, TX 77449                                             Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Paid Time Off
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $13,644.23         $13,644.23
           Ilse Taff                                                 Check all that apply.
           1773 Westborough Dr.                                       Contingent
           Suite 110                                                  Unliquidated
           Katy, TX 77449                                             Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   47572                               Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 10 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                                 Case number (if known)          20-32167
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $410,754.00    $410,754.00
           Oklahoma Tax Commission                                   Check all that apply.
           PO Box 26940                                               Contingent
           OK City, OK 73126-0940                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $75,737.40
           Advanced Turbine Services                                                Contingent
           856 N. Main Street, Ext                                                  Unliquidated
           Wallingford, CT 06492                                                    Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Repairs & Maintenance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $765.00
           Aec Services, Inc.                                                       Contingent
           121 E Main                                                               Unliquidated
           Cherokee, OK 73728                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Misc. Expense
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $8,446.91
           Air Comm                                                                 Contingent
           4840 S 35th St                                                           Unliquidated
           Phoenix, AZ 85040                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Equipment
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $4,829.04
           Airgas Usa LLC                                                           Contingent
           110 W 7th Street                                                         Unliquidated
           Tulsa, OK 74119                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Repairs & Maintenance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.             $14,910.50
           Akin Gump Strauss Hauer & Feld LLP                                       Contingent
           1111 Louisiana St                                                        Unliquidated
           Houston, TX 77002                                                        Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Legal
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 11 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,428.34
          Alexander Nickolatos                                                Contingent
          1773 Westborough Dr.                                                Unliquidated
          Suite 110                                                           Disputed
          Katy, TX 77449
                                                                             Basis for the claim:    Paid Time Off
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $30,104.94
          Allied Electronics Inc.                                             Contingent
          7151 Jack Newell Blvd S                                             Unliquidated
          Fort Worth, TX 76118                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,060.00
          American Oil & Gas Reporter                                         Contingent
          PO Box 343                                                          Unliquidated
          Derby, KS 67037-0343                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Publications
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Arep III Kempwood Partners LP                                       Contingent
          7880 San Felipe Blvd.                                               Unliquidated
          Houston, TX 77063                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          Atchley Welding & Fabrication                                       Contingent
          PO Box 632                                                          Unliquidated
          Fairview, OK 73737                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,179.00
          B Riley FBR                                                         Contingent
          1300 North 17th Street                                              Unliquidated
          Suite 1300                                                          Disputed
          Arlington, VA 22209
                                                                             Basis for the claim:    Investment Banking
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,956.16
          Baseline Energy Services, LP                                        Contingent
          201 Foch St                                                         Unliquidated
          Fort Worth, TX 76107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Field Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 12 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,665.00
          Berthold Technologies                                               Contingent
          99 Midway Ln.                                                       Unliquidated
          Oak Ridge, TN 37830                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $155,956.50
          Best Flow Line Equipment, L.P.                                      Contingent
          1329 Markum Gate Way                                                Unliquidated
          Ft. Worth, TX 76126                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,333.00
          Bjarte Bruheim                                                      Contingent
          14511 Old Katy Road                                                 Unliquidated
          Suite 150                                                           Disputed
          Houston, TX 77079
                                                                             Basis for the claim:    Board Fees
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,838.87
          Blauch Energy Consulting LLC                                        Contingent
          1905 Cherry Hill Drive                                              Unliquidated
          Suite 307                                                           Disputed
          Columbia, MO 85203
                                                                             Basis for the claim:    Proppant
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,919.91
          Bridgestone Hose Power                                              Contingent
          1005 Cook Lane                                                      Unliquidated
          Saginaw, TX 76131                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,199.83
          Briney Foret Corry, LLP                                             Contingent
          413 Travis Street (70503)                                           Unliquidated
          PO Drawer 51367                                                     Disputed
          Layfayette, LA 70505
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,099.00
          Caliber Test & Measurement                                          Contingent
          2100 W 6th Ave                                                      Unliquidated
          Unit C                                                              Disputed
          Broomfield, CO 80020
                                                                             Basis for the claim:    Rentals
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 13 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,302.48
          Camrock Oil & Supply                                                Contingent
          2111 S Main St                                                      Unliquidated
          Elk City, OK 73644                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $143,550.07
          Cintas                                                              Contingent
          5815 Douglas                                                        Unliquidated
          Enid, OK 73701                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $757.16
          Computershare                                                       Contingent
          250 Royal St                                                        Unliquidated
          Canton, MA 02021                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,017.58
          Crenshaw Enterprises - Tiger Industrial                             Contingent
          PO Box 733253                                                       Unliquidated
          Dallas, TX 75373                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rentals
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,154.80
          David Hoffman Farms                                                 Contingent
          PO Box 286                                                          Unliquidated
          Calumet, OK 73014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facilities Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,208.75
          Deepwell Energy Services, LLC                                       Contingent
          4025 Hwy 35 N                                                       Unliquidated
          Columbia, MS 39429                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,089.26
          Dfs Inspections                                                     Contingent
          8799 North Loop E                                                   Unliquidated
          Suite 300                                                           Disputed
          Houston, TX 77029
                                                                             Basis for the claim:    Repairs & Maintenance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 14 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $480.38
          Dfw Heavy Duty Parts                                                Contingent
          1301 Forum Way S                                                    Unliquidated
          Ft Worth, TX 76140                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,583.41
          Dhp Services                                                        Contingent
          PO Box 286                                                          Unliquidated
          Calumet, OK 73014                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facilities Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $156,218.04
          Energy Professionals Group LLC                                      Contingent
          11111 Katy Freeway                                                  Unliquidated
          Suite 910                                                           Disputed
          Houston, TX 77079
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,123.95
          Enviro Clean Services, LLC                                          Contingent
          11717 N Morgan Rd                                                   Unliquidated
          Yukon, OK 73099                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facilities Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,008.76
          Epi-Energy Products                                                 Contingent
          4885 South Frontage Road                                            Unliquidated
          Tulsa, OK 74107                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,291.90
          Epicor                                                              Contingent
          804 Las Cimas Pkwy                                                  Unliquidated
          Austin, TX 78746                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    IT Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,112.14
          Esp Emergency Site Protection                                       Contingent
          1210 Antoine Dr                                                     Unliquidated
          Houston, TX 77055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Safety Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 15 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,171.85
          Fastenal                                                            Contingent
          2906 North 4th Street                                               Unliquidated
          Enid, OK 73707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $387,311.49
          Flowvalve                                                           Contingent
          PO Box 695                                                          Unliquidated
          Sulfur, OK 73086                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,062.63
          Fluid Delivery Solutions, LLC                                       Contingent
          6795 Corporation Pkwy                                               Unliquidated
          Suite 200                                                           Disputed
          Fort Worth, TX 76126
                                                                             Basis for the claim:    Rentals
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,929.54
          Forum Energy Technologies                                           Contingent
          10344 Sam Houston Park Dr                                           Unliquidated
          Suite 300                                                           Disputed
          Houston, TX 77064
                                                                             Basis for the claim:    Equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,564.40
          FSTI Inc.                                                           Contingent
          PO Box 268920                                                       Unliquidated
          Oklahoma City, OK 73126                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $130,045.93
          GEPEC Americas LLC                                                  Contingent
          10641 Harwin Drive                                                  Unliquidated
          Suite 150                                                           Disputed
          Houston, TX 77036
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,513.39
          Grainger                                                            Contingent
          PO Box 419267                                                       Unliquidated
          Kansas City, MO 64141-6267                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 16 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $163,494.09
          Gulfstream Services, Inc.                                           Contingent
          7373 SW I-10                                                        Unliquidated
          Sealy, TX 77474                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $155.00
          Hall, Estill, Hardwick, Gable, Golden &                             Contingent
          320 South Boston Ave.                                               Unliquidated
          Tulsa, OK 74103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,701.08
          Hard Hat Safety And Glove                                           Contingent
          6015 S I-35 Service Road                                            Unliquidated
          Oklahoma City, OK 73149                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Safety Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $380,291.11
          HB Rentals                                                          Contingent
          5813 Hwy 90 E                                                       Unliquidated
          Broussard, LA 70518                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,950.80
          Highland Fluid Technology                                           Contingent
          11221 Cutten Rd Building 5                                          Unliquidated
          Houston, TX 77066                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Chemicals
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,148.68
          Hydradyne, LLC                                                      Contingent
          4221 Sw 29th St                                                     Unliquidated
          Oklahoma City, OK 73119                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,958.18
          Hytorc / Unex                                                       Contingent
          333 Route 17n                                                       Unliquidated
          Mahwah, NJ 07430                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 17 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,653.25
          Ibt, Inc                                                            Contingent
          9400 W 55th St                                                      Unliquidated
          Shawnee Mission, KS 66201                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $105,599.82
          Innospec                                                            Contingent
          2600 Technology Forest Blvd                                         Unliquidated
          The Woodlands, TX 77381                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $250.00
          Insperity                                                           Contingent
          19001 Crescent Springs Drive                                        Unliquidated
          Kingwood, TX 77339                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.00
          Issuer Direct Corporation                                           Contingent
          500 Perimeter Park Dr                                               Unliquidated
          Suite D                                                             Disputed
          Morisville, NC 27560-9638
                                                                             Basis for the claim:    Public Company Costs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,400.00
          Jason Nothwehr                                                      Contingent
          623 E. 19th St.                                                     Unliquidated
          Sedalia, MO 65301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Turbine Parts
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,414.70
          Keller Heartt Oil                                                   Contingent
          4411 S Tripp Ave                                                    Unliquidated
          Chicago, IL 60632                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,050.00
          Kerr Pumps                                                          Contingent
          PO Box 735                                                          Unliquidated
          Sulphur, OK 73086                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 18 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,558.71
          Kimball Midwest                                                     Contingent
          Dept. L-2780                                                        Unliquidated
          Columbus, OH 43260-2780                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,581.22
          Kinnunen Sales - Enid Branch                                        Contingent
          707 E 6th Ave                                                       Unliquidated
          Stillwater, OK 74074                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rentals
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,242.10
          Leviathan Inc.                                                      Contingent
          801 W Oklahoma Ave                                                  Unliquidated
          Fairview, OK 73737                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,619.85
          Lime Instruments                                                    Contingent
          1187 Brittmore Rd                                                   Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:    Repairs & Maintenance
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $270,300.71
          Mckool Smith                                                        Contingent
          300 Crescent Court                                                  Unliquidated
          Suite 1500                                                          Disputed
          Dallas, TX 75201
                                                                             Basis for the claim:    Legal Costs
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $881,675.00
          MG Bryan Equipment Co.                                              Contingent
          1906 S Great Southwest Pkwy.                                        Unliquidated
          Grand Prairie, TX 75051                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,479.25
          Moon Chemical Products                                              Contingent
          8112 Sw 8th St                                                      Unliquidated
          Oklahoma City, OK 73128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Chemicals
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 19 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,025.77
          Msc Industrial Supply Co.                                           Contingent
          2300 East Newlands Dr.                                              Unliquidated
          Fernley, NV 89408                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $105,528.61
          Multi-Chem                                                          Contingent
          PO Box 301341                                                       Unliquidated
          Dallas, TX 75303                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,458.52
          Napa Auto Parts                                                     Contingent
          2532 Oklahoma Avenue                                                Unliquidated
          Woodward, OK 73801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,358.55
          Ofm Pump, Inc.                                                      Contingent
          PO Box 12192                                                        Unliquidated
          Odessa, TX 79768                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,539.12
          Oseco                                                               Contingent
          1701 West Tacoma                                                    Unliquidated
          Broken Arrow, OK 74012                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $59,364.65
          Pfp Industries                                                      Contingent
          29738 Goynes Road                                                   Unliquidated
          Bldg #1                                                             Disputed
          Katy, TX 77493
                                                                             Basis for the claim:    Chemicals
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $495.00
          Porter Capital Corporation                                          Contingent
          2112 First Avenue North                                             Unliquidated
          Birmingham, AL 35302                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Financing
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 20 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $26,488.77
          Premium Weld Services Inc.                                          Contingent
          PO Box 422                                                          Unliquidated
          Santo, TX 76472                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,085.25
          Rauh Oilfield Services                                              Contingent
          PO Box 421                                                          Unliquidated
          Lahoma, OK 73754                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $710,000.00
          Raymond James                                                       Contingent
          5847 San Felipe                                                     Unliquidated
          Suite 1800                                                          Disputed
          Houston, TX 77057
                                                                             Basis for the claim:    Consultant to Argentina Sale
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $99,893.62
          Reagent Chemical & Reserch, Inc.                                    Contingent
          PO Box 416228                                                       Unliquidated
          Boston, MA 02241-6228                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,350.56
          Reladyne                                                            Contingent
          901 Nw 71st                                                         Unliquidated
          Oklahoma City, OK 73116                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,492.87
          Robert Half International, Inc. Dba Acco                            Contingent
          2613 Camino Ramon                                                   Unliquidated
          San Ramon, CA 94583                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Contractor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,285.67
          Rush Truck Center Of Oklahoma Dba Ok Tru                            Contingent
          8700 W Interstate 40                                                Unliquidated
          Oklahoma City, OK 73128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 21 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,884.03
          Ryan Goudelocke, L.L.C.                                             Contingent
          PO Box 51308                                                        Unliquidated
          Lafayette, LA 70505                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,660.00
          Select Energy Services                                              Contingent
          PO Box 203997                                                       Unliquidated
          Dallas, TX 75320-3997                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,780.04
          Serva Group Llc                                                     Contingent
          1106 Travis St                                                      Unliquidated
          Suite 130                                                           Disputed
          Wichita Falls, TX 76301
                                                                             Basis for the claim:    Equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $83,774.46
          Shale Flow Specialties LLC                                          Contingent
          300 Marvin A Smith Dr                                               Unliquidated
          Kilgore, TX 75662                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $148,674.09
          Shrieve Chemical Products, Inc.                                     Contingent
          1755 Woodstead Court                                                Unliquidated
          The Woodlands, TX 77380                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $502,240.75
          Simons Petroleum LLC                                                Contingent
          201 N Rupert St                                                     Unliquidated
          Fort Worth, TX 76107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,738.20
          Spc Leasing Inc                                                     Contingent
          2215 Sw Main St                                                     Unliquidated
          Woodward, OK 73801                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facilities Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 22 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $453.57
          Spc Office Products                                                 Contingent
          #22 N. Main Box 39                                                  Unliquidated
          Guymon, OK 73942                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facilities Expense
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $621,669.25
          Spectra Services, LLC                                               Contingent
          3738 Kermit Highway                                                 Unliquidated
          Odessa, TX 79764                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $597.05
          Stanley's Wrecker Service                                           Contingent
          1609 N 4th                                                          Unliquidated
          Enid, OK 73707                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,762.50
          Stikeman Elliott                                                    Contingent
          5300 Commerce Ct.                                                   Unliquidated
          W. 199 Bay St.                                                      Disputed
          Toronto On Canada M5L 1B9
                                                                             Basis for the claim:    Legal
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,701.50
          Stratagen                                                           Contingent
          575 N Dairy Ashford                                                 Unliquidated
          Suite 300                                                           Disputed
          Houston, TX 77079
                                                                             Basis for the claim:    Equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,848,315.36
          Sunoco LP                                                           Contingent
          8111 Westchester Drive                                              Unliquidated
          Suite 600                                                           Disputed
          Dallas, TX 75225
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,869.24
          Target Logistics Management, LLC
          c/o Bryan Swan                                                      Contingent
          Stuart-Lippman and Associates, Inc.                                 Unliquidated
          5447 East Fifth Street                                              Disputed
          Tucson, AZ 85711
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 23 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,517.41
          Technip Fmc                                                         Contingent
          2825 W Washington                                                   Unliquidated
          Stephenville, TX 76401                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,157.96
          Teledyne Marine                                                     Contingent
          9215 Preier Row                                                     Unliquidated
          Dallas, TX 75247                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,896.28
          Teletracnavman                                                      Contingent
          2700 Patriot Blvd                                                   Unliquidated
          Glenview, IL 60026                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,408.31
          Thermo Process Instruments, L.P.                                    Contingent
          27 Forge Pkwy                                                       Unliquidated
          Franklin, MA 02038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,642.50
          Tite Water Energy LLC                                               Contingent
          PO Box 902                                                          Unliquidated
          Alva, OK 73717                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Field Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $97,419.06
          TLR Well Services Inc.                                              Contingent
          PO Box 703                                                          Unliquidated
          Elk City, OK 73648                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Repair & Maintenance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,470.00
          Transformation Living Center                                        Contingent
          256942 E County Rd 49                                               Unliquidated
          Fairview, OK 73737                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Facility Expenses
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 24 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,166.03
          Tsi Pressure Pumping Technologies                                   Contingent
          3131 West Little York Rd                                            Unliquidated
          Houston, TX 77091                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,555.24
          Twin Pines Manufacturing Corporation                                Contingent
          5779 Newport Rd.                                                    Unliquidated
          Clarksburg, PA 15725                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.00
          Twst Events                                                         Contingent
          622 3rd Avenue                                                      Unliquidated
          34th Floor                                                          Disputed
          New York, NY 10017
                                                                             Basis for the claim:    Publications
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,345.10
          United Engines                                                      Contingent
          555 W Reno Ave                                                      Unliquidated
          Oklahoma City, OK 73127                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Equipment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,003,703.86
          US Silica                                                           Contingent
          24275 Katy Freeway                                                  Unliquidated
          Suite 600                                                           Disputed
          Katy, TX 77494
                                                                             Basis for the claim:    Trade Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $281,871.10
          Valtek Industries, Inc.                                             Contingent
          2120 W. 44th St.                                                    Unliquidated
          Odessa, TX 79764                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $116,889.03
          Van Zandt Supply                                                    Contingent
          2465 Forest Park Blvd.                                              Unliquidated
          Fort Worth, TX 76110                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 25 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                         Case number (if known)            20-32167
              Name

 3.104     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,448.34
           Warren Cat                                                         Contingent
           PO Box 842116                                                      Unliquidated
           Dallas, TX 75284                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $104,815.13
           Weir Oil & Gas                                                     Contingent
           601 Weir Way                                                       Unliquidated
           Fort Worth, TX 76108                                               Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,352.96
           Williams Scotsman, Inc.                                            Contingent
           901 S Bond St                                                      Unliquidated
           Suite 600                                                          Disputed
           Baltimore, MD 21231-3357
                                                                             Basis for the claim:    Equipment
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.107     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,062.08
           Wilson Truck & Tire Service                                        Contingent
           1600 E Pierce                                                      Unliquidated
           McAlister, OK 74501                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $36,054.00
           Wtb West Texas Builders                                            Contingent
           407 N Big Spring St                                                Unliquidated
           Midland, TX 79701                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Repairs & Maintenance
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $98,205.56
           Young Services LLC                                                 Contingent
           2410 Constitution Ave.                                             Unliquidated
           Enid, OK 73703                                                     Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                       Total of claim amounts

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 26 of 29

 Debtor       Eco-Stim Energy Solutions, Inc.                                                     Case number (if known)   20-32167
              Name

 5a. Total claims from Part 1                                                                       5a.       $               462,476.57
 5b. Total claims from Part 2                                                                       5b.   +   $            10,071,417.81
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $              10,533,894.38




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                   Page 18 of 18
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 27 of 29

 Fill in this information to identify the case:

 Debtor name         Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-32167
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Lease for Office Space
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                Month to Month
                                                                                       Lans of Texas, Inc.
              List the contract number of any                                          1773 Westborough Dr.
                    government contract                                                Katy, TX 77449




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 28 of 29

 Fill in this information to identify the case:

 Debtor name         Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         20-32167
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                        Case 20-32167 Document 29 Filed in TXSB on 04/23/20 Page 29 of 29




 Fill in this information to identify the case:

 Debtor name         Eco-Stim Energy Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS


 Case number (if known)         20-32167
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 23, 2020                          X   /s/ Alexander Nickolatos
                                                                         Signature of individual signing on behalf of debtor

                                                                         Alexander Nickolatos
                                                                         Printed name

                                                                         CEO
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
